Citation Nr: 0941735	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for a skin rash on the 
feet, diagnosed as tinea pedis.

3. Entitlement to service connection for a skin rash on the 
groin, diagnosed as intertrigo.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 
1972, with service in the Republic of Vietnam from July 1971 
to March 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran also requested a video-conference hearing in 
conjunction with the current claims.  The hearing was 
scheduled and subsequently held in June 2009.  The Veteran 
testified before the undersigned Acting Veterans Law Judge 
(AVLJ) and the hearing transcript is of record.  The record 
on appeal was left open for a period of 60 days to allow the 
Veteran to submit additional evidence in support of the 
current claims.  The Veteran submitted no additional 
evidence.

The issues of (1) entitlement to service connection for a 
heart murmur; (2) entitlement to service connection for a 
skin rash on the feet, diagnosed as tinea pedis; (3) 
entitlement to service connection for a skin rash on the 
groin, diagnosed as intertrigo; and (4) entitlement to 
service connection for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that he has sinusitis and 
that this claimed condition is related to service.  Service 
connection may be granted for disease or injury incurred in 
or aggravated by service.  Establishing service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for 
sinusitis.

The first pertinent post-service evidence of record is dated 
December 2005, more than 30 years after discharge from 
service.  The Veteran presented to a VA medical facility for 
the purpose of establishing care.  A physical examination was 
unremarkable.  The impression was hypertension, not optimally 
controlled; Crohn's disease; and history of a heart murmur.  
The Board notes that there are other VA treatment records 
associated with the claims file.  These records, however, are 
not pertinent to the issue on currently appeal.

The Veteran also testified before the undersigned AVLJ in 
June 2009.  According to the Veteran, however, he was never 
diagnosed as having sinusitis, but rather, had frequent 
problems with "constant colds" and nasal congestion.  Id. 
at 17.       

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case for sinusitis.  STRs are negative for 
a diagnosis of or treatment for sinusitis.  There is also no 
evidence of this condition within one year after discharge 
from service, or at any time since.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Further, the Board notes that at no time 
during the pendency of this appeal has the Veteran 
demonstrated, nor does the evidence show, that he has 
currently diagnosed sinusitis.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

The Board also notes that the Veteran has expressed the 
opinion that the claimed sinusitis is related to service.  In 
the absence of a diagnosis of this condition, and given the 
Veteran's statements and testimony, in which he does not 
challenge this fact, the Board finds that although the 
Veteran reports having frequent colds or nasal congestion, 
the preponderance of the evidence is against the claim.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between a Veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2004 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The Veteran was also provided 
with notice, in March 2006, of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.  The Board notes that the Veteran's 
claim was subsequently readjudicated following this notice by 
way of a statement of the case (SOC) issued in December 2007.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Board notes that at the time 
of the June 2009 video-conference hearing, the Veteran 
identified pertinent private treatment records.  These 
private treatment records, according to the Veteran, likely 
pertained to the other issues on appeal.  See hearing 
transcript, pp. 8-13.  In any event, the Veteran's 
representative requested that the record on appeal be left 
open for a period of 60 days to allow the Veteran to attempt 
to obtain these records.  The Veteran submitted no additional 
evidence in support of the current claim at any time prior to 
or following the expiration of the 60-day period.

The Veteran was not, however, afforded VA examination in 
connection with his service connection claim for sinusitis.  
The evidence of record is such that the duty to obtain 
medical examinations was not triggered in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's 
STRs were clear that there was no in-service evidence of 
sinusitis, nor was there evidence of this condition within 
one year after discharge from service.  Furthermore, the 
claims file is completely negative for a diagnosis of or 
treatment for sinusitis.  See Brammer, supra.

Moreover, there is no credible, probative evidence of record 
that indicated that the Veteran's claimed sinusitis is or may 
be related to service.  The Board also finds that there is 
otherwise sufficient competent medical evidence of record to 
make a decision on the claim.  Thus, there is no requirement 
to obtain a VA medical examination in this case.  See 
McLendon.  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for sinusitis is denied.  


REMAND

The Veteran also contends that his currently diagnosed heart 
murmur, hypertension, and skin rash on the feet and groin are 
related to service.  STRs associated with the claims file 
revealed that the Veteran was given a clinical evaluation and 
physical examination in February 1970 prior to enlistment.  
It was noted at that time that the Veteran's heart was 
"abnormal" with evidence of "GV II/IV syst [murmur] at 
LSB."  No evidence of hypertension or a skin rash was found 
at that time.  The Veteran was nevertheless found to be 
qualified for enlistment.  

The Veteran subsequently reported to sick call in April 1970 
for a cardiac evaluation.  His past medical history and a 
cardiopulmonary system review was negative.  No physical 
limitations were noted at that time and the Veteran denied a 
history of rheumatic fever, asthma, or nephritis.  The 
Veteran's family history was likewise negative.  An 
examination of the Veteran's heart showed evidence of normal 
sinus rhythm.  No evidence of thrusts, thrills, heaves, or 
cardiomegaly was found, but the examiner noted a high-pitched 
mid-systolic murmur with "little radiation post-exercise."  
An electrocardiogram (EKG) was normal.  The impression was 
ejection flow murmur, doubt organomegaly, no functional 
impairment, normal cardiac reserve.

The Veteran returned to sick call in November 1970 with 
subjective complaints of chest pain associated with pounding 
and racing of the heart.  These episodes, according to the 
Veteran, occurred approximately three times per week and 
lasted 15 minutes.  The Veteran was referred to the internal 
medical clinic for additional evaluation.

The Veteran presented to the internal medical clinic in 
December 1970 at which time he reported subjective complaints 
of "palpitations."  A cardiac examination noted evidence of 
a Grade III/IV systolic ejection murmur, best heard over the 
pulmonic area.  The murmur increased markedly with 
respiration and was found to be high-pitched in quality with 
radiation to both carotids, the left axillary region, and to 
the right of the precordium.  No clinical evidence of cardiac 
enlargement was found.  An EKG administered at that time was 
normal, except for evidence of sinus tachycardia with 
exertion.  The rhythm was interrupted by occasional premature 
beats, approximately 15 per minute.  The impression was heart 
murmur, "PR unknown."  The Veteran was subsequently placed 
on medical hold and transferred to Brooke Army Hospital for 
further evaluation.  See also December 1970 Narrative 
Summary.  Service treatment records also reflect several 
elevated blood pressure readings, and the Veteran has since 
been diagnosed as having hypertension.

In January 2006, the Veteran reported complaints of rash on 
his ankles, feet, and buttocks.  The impression was 
intertrigo/candidal involvement of intragluteal and groin 
areas and potassium hydroxide positive tinea pedis with 
onychomycosis.

The Veteran testified before the undersigned AVLJ in June 
2009.  Specifically, he indicated that his feet became 
"irritated" while serving in Vietnam.  He also stated that 
he received no treatment for a skin condition in the two to 
three years after discharge, but that since that time, he was 
treated intermittently by both VA and private doctors, 
including Drs. Diggs, Arborfor, and McFay.  See hearing 
transcript, p. 8.  However, the Veteran also indicated that 
these private practitioners subsequently retired or were 
"pretty old" when he received treatment.  Id. at p. 12.  
The Veteran also stated that Dr. Diggs diagnosed him as 
having hypertension "several years" after discharge from 
service.  Id. at p. 13.  The record on appeal was left open 
for a period of 60 days but the Veteran submitted no 
additional evidence.

The Veteran has not been provided with a duty-to-inform 
notice that fully complies with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide him with 
complete VCAA notification and inform him of the type of 
information and evidence needed to substantiate a service 
connection claim for a heart murmur on a direct basis.  The 
Veteran should also be informed of the type of information 
and evidence needed to substantiate his claim based on in-
service aggravation.

Additionally, the Board notes that the medical records from 
the Veteran's January 1971 in-service evaluation at Brooke 
Army Hospital (BAH) are not of record.  Thus, the RO should 
contact the appropriate service department and/or Federal 
agency, to include BAH, to obtain these records.  If no such 
records exist, a notation should be included in the claims 
file indicating as such.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
the information and hearing testimony described above, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of the heart murmur, hypertension, and 
skin rashes, and their relationship to service, if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
April 30, 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a heart 
murmur on direct basis, as well as service 
connection based on in-service aggravation 
of a preexisting disability.

2.  The RO should contact the appropriate 
service department and/or Federal agency, 
to include Brooke Army Hospital, to 
request any and all records pertaining to 
the Veteran's cardiac hospitalization at 
BAH in January 1971.  If no such records 
exist, a notation should be included in 
the claims file indicating as such.

3.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran currently has a heart murmur 
and/or a cardiac abnormality characterized 
by a heart murmur or irregular heart rate.  
If so, the examiner should state the 
likelihood that any heart/cardiovascular 
disability found to be present existed 
prior to service.  In doing so, the 
examiner must opine as to whether the 
Veteran's heart murmur is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the heart murmur is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service 
or whether the condition worsened during 
or as a consequence of service.

If the examiner concludes that a 
heart/cardiovascular disability found to 
be present existed prior to service, the 
examiner should indicate that likelihood 
that the disability worsened during 
service.  If the examiner diagnoses the 
Veteran as having a heart/cardiovascular 
disability that did not pre-exist service, 
the examiner must opine as to whether it 
is at least as likely as not that the 
condition is related to or had its onset 
during service.  

The examiner must also comment as to 
whether any heart/cardiovascular 
disability is related to or aggravated by 
the Veteran's service-connected 
posttraumatic stress disorder (PTSD).  The 
rationale for all opinions expressed 
should be provided.

4.  The Veteran should also be afforded a 
VA hypertension examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed hypertension 
is at least as likely as not related to 
the Veteran's period of active military 
service or developed within one year of 
his discharge from active duty.  The 
examiner must state whether the Veteran 
reports a continuity of blood pressure 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  

The examiner must also comment as to 
whether his hypertension is related to or 
aggravated by the Veteran's service-
connected PTSD.  The examiner must provide 
a complete rationale for any stated 
opinion.

5.  The Veteran should also be afforded a 
VA skin examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed tinea pedis 
and intertrigo are at least as likely as 
not related to the Veteran's period of 
active military service.  The examiner 
must state whether the Veteran reports a 
continuity of skin problems since service 
and acknowledge such statements made by 
the Veteran, if any, in offering the 
opinion.  The examiner must also comment 
as to whether any skin disability is 
related to or aggravated by the Veteran's 
service-connected PTSD.  The examiner must 
provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


